Exhibit 10.3

 

AMENDMENT TO THE

SUN MICROSYSTEMS, INC.

U.S. NON-QUALIFIED DEFERRED COMPENSATION PLAN

 

WHEREAS, Sun Microsystems, Inc. (the “Company”) has adopted the Sun
Microsystems, Inc. U.S. Non-Qualified Deferred Compensation Plan (the “Plan”),
which has been amended from time to time;

 

WHEREAS, Section 18 of the Plan provides for the amendment of the Plan by the
Company;

 

WHEREAS, the Company intends to adopt a new nonqualified deferred compensation
plan, the Sun Microsystems, Inc. 2005 U.S. Non-Qualified Deferred Compensation
Plan (the “2005 Plan”) effective January 1, 2005;

 

WHEREAS, in accordance with IRS Notice 2005-1, A-20 and with the terms and
conditions of the 2005 Plan, on or before March 11, 2005, Eligible Employees
were permitted to (i) cancel Deferred Compensation Elections made with respect
to salary and incentive award/commission Compensation earned during the period
January 1, 2005 through March 20, 2005, and (ii) cancel Deferred Compensation
Elections made with respect to fiscal year 2005 bonus Compensation that was
otherwise payable in 2005;

 

WHEREAS, if Eligible Employees took no action with respect to Deferred
Compensation Elections related to fiscal year 2005 bonus Compensation that were
effective as of January 1, 2005, such Deferred Compensation Elections remained
in full force and effect in 2005 under the 2005 Plan;

 

WHEREAS, any election made in accordance with IRS Notice 2005-1, A-20 and with
the terms and conditions of the 2005 Plan became irrevocable on March 11, 2005
and was subject to special administrative rules imposed by the Administrator
consistent with Section 409A of the Code and IRS Notice 2005-1, A-20;

 

WHEREAS, no Deferred Compensation Election or any cancellation of a Deferred
Compensation Election made in accordance with IRS Notice 2005-1, A-20 shall be
permitted after December 31, 2005; and

 

WHEREAS, the Company wishes to amend the Plan to provide for the special open
enrollment period relating to compensation earned in 2005 and to provide that
any supplemental survivor benefit will be paid in one lump sum as soon as
reasonably practicable after a Participant’s death.

 

NOW THEREFORE, a new Section 4(c) is added to the Plan, effective January 1,
2005, to read as follows:

 

(c) March 2005 Special Open Enrollment Period. In accordance with IRS Notice
2005-1, A-21, on or before March 11, 2005, Eligible

 

1



--------------------------------------------------------------------------------

Employees were permitted to make new Deferred Compensation Elections with
respect to salary and incentive award/commission Compensation earned during the
period March 21, 2005 through December 31, 2005. In addition, on or before
March 11, 2005, Eligible Employees who were not Participants in the Plan as of
January 1, 2005 were permitted to make Deferred Compensation Elections with
respect to salary and incentive award/commission compensation earned during the
period March 21, 2005 through December 31, 2005. Any election made pursuant to
this Section 4(c) became irrevocable on March 11, 2005 and was subject to
special administrative rules imposed by the Administrator consistent with
Section 409A of the Code and IRS Notice 2005-1, A-21. No Deferred Compensation
Election shall be permitted under this Section 4(c) after March 15, 2005.

 

RESOLVED FURTHER, that Section 11(a) is amended, effective January 1, 2005, to
read in its entirety as follows:

 

(a) Distributions. In the event of a Participant’s death while an Eligible
Employee or Eligible Board Member (except in the case of a Participant’s suicide
during the first two years of their participation in the Plan), the
Participant’s Account balance, together with an amount equal to two times the
sum of (i) the Participant’s actual deferrals under the Plan after the Prior
Plan Restatement Effective Date (exclusive of earnings), plus (ii) the
Participant’s actual deferrals under the Plan before the Prior Plan Restatement
Effective Date (exclusive of earnings) (the “supplemental survivor benefit”), to
the extent such deferrals are scheduled to be distributed on or after January 1,
2000, shall be distributed to the Participant’s Beneficiary. Notwithstanding the
foregoing, the total supplemental survivor benefit shall not exceed Three
Million Dollars ($3,000,000). In the event of (i) a Participant’s death while no
longer an Eligible Employee or Eligible Board Member (as applicable), or (ii) a
Participant’s suicide during the first two years of their participation in the
Plan, only the Participant’s Account shall be distributed to the Beneficiary.
The supplemental survivor benefit shall be distributed to the Beneficiary in a
lump sum as soon as reasonably practicable after the death of the Participant
and the Participant’s remaining Account balance, if any, shall be distributed to
the Beneficiary in three annual installments or, at the request of the
Beneficiary and subject to the Administrator’s approval, in a single lump sum,
commencing in either case as soon as reasonably practicable after the
Participant’s death. If installment payments are made, the remaining Account
balance (during the period of the installment payouts) shall continue to be
credited with earnings and losses in the same manor as active Accounts.

 

RESOLVED FURTHER, that if the amendment to Section 11(a) of the Plan is deemed
to be a “material modification” of the Plan which would cause amounts deferred
under the plan prior to January 1, 2005 to be subject to the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended, then such
amendment shall be null, void and without effect retroactive to January 1, 2005.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF Sun Microsystems, Inc. has caused this amendment to be
executed this 23rd day of December 2005, by its duly authorized officer.

 

SUN MICROSYSTEMS, INC.

By:

 

/s/ William N. MacGowan

--------------------------------------------------------------------------------

Printed Name: William N. MacGowan

Title:

 

Senior Vice President, Human Resources

 

3